Order filed February 6, 2020




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00403-CR
                                    ____________

                  KENYA DESHUNE MCGUIRE, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1536476

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 7, a
photospread in color (not black-and-white).

       The clerk of the 178th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 7, a photospread in color, on or before February
13, 2020.

                                               PER CURIAM


Panel Consists of Chief Justice Frost and Justices Wise and Hassan.